ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA December 9, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 We have read Item 4.01 included in the Form 8-K dated December 9, 2014 of Capstone Companies, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm. Sincerely, /s/ Robison, Hill & Co. Robison, Hill & Co.
